Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about June 15, 2009, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (1), unanimously affirmed, without costs.
Dismissal of the complaint based upon the documentary evidence was appropriate, where the termination clause of the parties’ contract allowed defendant to terminate the contract due to plaintiffs failure to purchase meat products from it for four consecutive time periods (see e.g. Daeun Corp. v A&L 444 LLC, 62 AD3d 479 [2009]), and plaintiffs claims that defendant acted in bad faith are contradicted by the evidence. Furthermore, the unambiguous language of the contract’s integration clause, together with the parol evidence rule, precludes plaintiffs claim that the contract was subsequently modified with respect to the purchasing requirements (see Societe Financiere de Banque v Bitter-Larkin, 248 AD2d 298 [1998]; Demas v 325 W. End Ave. Corp., 127 AD2d 476, 478 [1987]).
*539We have considered plaintiffs remaining contentions, including its alleged need for further discovery to show that defendant acted in bad faith in an attempt to back out of the contract, and find them unavailing. Concur—Andrias, J.P., Catterson, Renwick, Richter and Román, JJ.